The following note was added by
AepletoN, C. J.
I entirely concur in the above, but I wish to add that, in my judgment, the plaintiff is barred by his own negligence. The grounds of a review must be such as the party by reasonable diligence could not have known; if there was laches or negligence, that destroys the title to relief. The master’s report *347was filed on the second day of the April term, 1872. It was known to the plaintiff. Ho had ample opportunity to examine it. He asked for no delay. He made no objections to the report. He employed no counsel. He relied on his own judgment, and with full knowledge of the report and of its terms and conditions, or with ample opportunity for such knowledge, he stood by and permitted its acceptance without objection.